      Case 2:19-cr-20177-JPM Document 8 Filed 07/23/19 Page 1 of 1                 PageID 18



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )
          Plaintiff,                              )
                                                  )
 v.                                               )                   19-20177-JPM
                                                  )
 MICHAEL HELLMAN,                                 )
          Defendant.                              )


                                  ORDER ON CHANGE OF PLEA


         This cause came to be heard on July 22, 2019 the Assistant United States Attorney for this
district, Gregory Allen and Jillian Willis, appearing for the Government, and the Defendant,
Michael Hellman, appearing in person and with counsel, Steve Farese, Jr. and Mark McDaniel.

       With leave of the Court, the defendant withdrew the not guilty plea heretofore entered and
entered a plea of guilty as to Counts 1 and 2 of the Information.

         Plea colloquy was held and the Court accepted the guilty plea.

       SENTENCING in this case is set TUESDAY, OCTOBER 15, 2019 at 9:30 A.M. in
the Federal Building before Judge Jon Phipps McCalla.

         Defendant is remanded to the custody of the United States Marshal.

         IT IS SO ORDERED, this the 22nd day of July, 2019.


                                                      s/Jon P. McCalla
                                                      JON P. McCALLA
                                                      UNITED STATES DISTRICT JUDGE
